REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the filing on 730/2021.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 11 and 18, the closest prior art is US 20100315570 of Mathew et al.

Regarding Claim 1, 11 and 18, Mathew teaches an electronic device, a display comprising: a housing; an optical component mounted in the housing; and a display mounted in the housing, wherein the display overlaps the optical component and wherein the display comprises: first and second display layers, and a polarizer having an unpolarized window in a portion of the polarizer that is aligned with the optical component, wherein the unpolarized window is surrounded by polarizer material and wherein the optical component receives light through the first and second display layers 

But Mathew fails to teach that wherein a polarizer comprising polarizer material and having an unpolarized window in a portion of the polarizer material.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an electronic device/apparatus further comprising:
wherein a polarizer comprising polarizer material and having an unpolarized window in a portion of the polarizer material,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3-10 are also allowed due to their dependence on claim 1.
Claims 13-17 are also allowed due to their dependence on claim 11.
Claims 19-20 are also allowed due to their dependence on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  

/JIE LEI/Primary Examiner, Art Unit 2872